Exhibit 10.1

AMENDED AND RESTATED EXCHANGE AGREEMENT

AMENDED AND RESTATED EXCHANGE AGREEMENT (as amended, restated or supplemented,
the “Agreement”), dated as of August 1, 2012, by and among the Issuer, Och-Ziff
Corp, Och-Ziff Holding, OZ Management, OZ Advisors, OZ Advisors II and the
Och-Ziff Limited Partners and Class B Shareholders from time to time party
hereto. Defined terms used herein have the respective meanings ascribed thereto
in Section 1.1.

WHEREAS, the parties hereto provided for the exchange of certain Och-Ziff
Operating Group Units for Class A Shares (or a cash equivalent), on the terms
and subject to the conditions set forth in the original Exchange Agreement dated
as of November 13, 2007, as amended on May 19, 2010;

WHEREAS, the obligation to exchange Och-Ziff Operating Group Units for Class A
Shares (or a cash equivalent) pursuant to Section 2.1(a)(ii) of this Agreement
represents a several, and not a joint and several, obligation of each Och-Ziff
Operating Group Partnership (on a pro rata basis), and no Och-Ziff Operating
Group Partnership shall have any obligation or right to acquire the portion of
Och-Ziff Operating Group Units issued by another Och-Ziff Operating Group
Partnership;

WHEREAS, the parties hereto desire to amend and restate the Agreement as set
forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“A Exchange” has the meaning set forth in Section 2.1(a)(i) of this Agreement.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, Controls, is Controlled by,
or is under common Control with, such first Person.

“Aggregate Value” means, with respect to any Vested Och-Ziff Operating Group A
Units surrendered for Exchange, an amount equal to the product of (a) the number
of Vested Och-Ziff Operating Group A Units so surrendered multiplied by (b) the
Exchange Rate, and such product further multiplied by (c) the Value of a Class A
Share.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Applicable Partner Group” shall mean, with respect to any Exchanging Partner,
collectively, (i) such Exchanging Partner, (ii) any Related Trust of such
Exchanging Partner, and (iii) any Applicable Transferee of any Class B
Transferor included in clause (i) or (ii) above.

“Applicable Transferee” shall mean, with respect to any Class B Transferor, any
Class B Transferee of such Class B Transferor and any subsequent Class B
Transferee of such Class B Transferee (acting as Class B Transferor), other than
a Class B Transferee identified in writing by the Class B Transferor to the
Issuer and the Och-Ziff Operating Group Partnerships (i) as holding no Excess
Interests and a number of Class B Shares equal to the number of Och-Ziff
Operating Group Units representing one class A common unit in each of the
Och-Ziff Operating Group Partnerships to be held by such Class B Transferee, in
each case, immediately following and after giving effect to such Class B
Transfer and (ii) as not constituting an Applicable Transferee hereunder.

“B Exchange” has the meaning set forth in Section 2.1(a)(ii) of this Agreement.

“Blackout Periods” has the meaning set forth in Section 2.7 of this Agreement

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to remain closed.

“Chairman” shall mean the Chairman of the Exchange Committee, who shall be the
Chairman of the Partner Management Committee as determined pursuant to the
applicable Och-Ziff Operating Group Partnership Agreement from time to time.
Initially, Dan Och shall serve as Chairman.

“Cash Amount” has the meaning set forth in Section 2.1(b).

“Charity” means any organization that is organized and operated for a purpose
described in Section 170(c) of the Code (determined without reference to
Section 170(c)(2)(A) of the Code) and described in Sections 2055(a) and 2522 of
the Code.

“Class A Sale” means any proposed sale of Class A Shares (A) in a Registered
Sale or (B) in a sale pursuant to an exemption from registration to a strategic
buyer or in which Daniel Och participates, in either case, involving 5% or more
of the then-outstanding Class A Shares, as such Class A Sale may be indicated in
any Exchange Notification.

“Class A Shares” means the Class A shares representing class A limited liability
company interests in the Issuer.

“Class B Exchange Amount” means, with respect to any Exchanging Partner, the
number of Class B Shares to be automatically cancelled in respect of any
Exchange by such Exchanging Partner, which shall equal the number of Och-Ziff
Operating Group Units to be Exchanged by such Exchanging Partner, provided that
the Class B Exchange Amount in respect of a Ziff Exchange shall be zero.

 

2



--------------------------------------------------------------------------------

“Class B Shares” means the Class B shares representing class B limited liability
company interests in the Issuer.

“Class B Shareholder” means, as of any relevant date, the record owner of Class
B Shares as reflected on the books and records of the Issuer or its authorized
agent.

“Class B Transfer” means any sale, transfer, assignment, conveyance, whether
voluntary or involuntary (including by operation of law), whereby any Person
becomes the record holder of Class B Shares.

“Class B Transferee” means any Person that, as a result of any Class B Transfer,
becomes the record holder of the Class B Shares subject to such Class B
Transfer.

“Class B Transferor” means any Person that, as a result of any Class B Transfer,
is no longer the record holder of the Class B Shares subject to such Class B
Transfer.

“Class C Non-Equity Interests” means the Class C non-equity interests
representing non-equity interests in each of the entities within the Och-Ziff
Operating Group.

“Closing” has the meaning set forth in Section 2.5(a)

“Closing Date” has the meaning set forth in Section 2.5(a).

“Closing Price” has the meaning set forth in the definition of Value.

“Code” means the Internal Revenue Code of 1986, as amended, and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act of 1933,
as amended.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For purposes of this
definition, the terms “controlling,” “controlled by,” and “under common control
with” have correlative meanings.

“Delay Event” has the meaning set forth in Section 2.6(b).

“Designated Class B Shares” has the meaning set forth in Section 2.1(e)

“Determination Period” has the meaning set forth in Section 2.2(a)(vi).

“Established Exchange Date” means any date on which the Exchange Committee shall
determine to permit Exchanges pursuant to this Agreement, other than a Quarterly
Exchange Date.

“Excess Interests” has the meaning set forth in Section 2.11(a).

 

3



--------------------------------------------------------------------------------

“Exchange” means the exchange by an Och-Ziff Limited Partner of an Och-Ziff
Operating Group Unit for a Class A Share (and/or the applicable Cash Amount)
pursuant to Article II of this Agreement or, as applicable, an exchange of
Excess Interests as described in Section 2.11, and, as required by the context,
the term “Exchange” shall refer collectively to all Exchanges occurring on the
same Exchange Date.

“Exchange Committee” shall mean a committee consisting of the individuals that
are from time to time members of the Partner Management Committee as determined
pursuant to the applicable Och-Ziff Operating Group Partnership Agreement. The
Chairman of the Exchange Committee shall be the same as the Chairman of the
Partner Management Committee, and the Chairman of the Exchange Committee shall
have the sole and exclusive right and authority to take any action (including,
without limitation, the selection of any date on which an Exchange shall be
permitted, the consent to any amendment of this Agreement pursuant to this
Agreement and the determinations set forth in Section 2.2(a)(iv)) on behalf of
the Exchange Committee; provided, however, that if and to the extent that at any
time no Chairman of the Partner Management Committee exists and, therefore, no
Chairman of the Exchange Committee exists, any such action may be taken by a
simple majority of the members of the Exchange Committee.

“Exchange Date” means any Established Exchange Date or Quarterly Exchange Date,
or the date to which any such Exchange Date may be delayed pursuant to
Section 2.5(a).

“Exchange Exercise Notice” has the meaning set forth in Section 2.2(b)(i).

“Exchange Notification” has the meaning set forth in Section 2.2(a)(i).

“Exchange Procedures” shall mean the exchange procedures established by the
Exchange Committee in its sole discretion from time to time with respect to the
appropriate notice, timing and regulatory procedures that should be complied
with in connection with Exchanges permitted in accordance with this Agreement.

“Exchange Rate” means the number of Class A Shares for which an Och-Ziff
Operating Group Unit is entitled to be exchanged. On the date of this Agreement,
the Exchange Rate shall be 1 for 1, which Exchange Rate shall be subject to
modification as provided in Section 2.8.

“Exchange Right” means an Och-Ziff Limited Partner’s right to make an Exchange.

“Exchanging Partner” means any Och-Ziff Limited Partner effecting an Exchange.

“First Person” has the meaning set forth in Section 2.11(a).

“Governmental Entity” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.

 

4



--------------------------------------------------------------------------------

“Initial Ziff Interest” means the Och-Ziff Operating Group Units beneficially
owned by the Ziffs as of the closing of the IPO (as reduced by the amount of any
Och-Ziff Operating Group Units purchased in connection with the exercise of the
underwriters’ option to purchase additional Class A Shares in the IPO), as such
amount may be adjusted after the date hereof for splits, reclassifications,
recapitalizations, recombinations and/or similar events or transactions.

“Initial Ziff Period” has the meaning set forth in Section 2.2(a)(vi).

“Insider Trading Policy” means the Insider Trading Policy of the Issuer
applicable to its directors and executive officers, as such insider trading
policy may be amended from time to time.

“IPO” means the initial offering and sale of Class A Shares to the public, as
contemplated by the Issuer’s Registration Statement on Form S-1 (File
No. 333-144256).

“Issuer” means Och-Ziff Capital Management Group LLC, a limited liability
company formed under the laws of the State of Delaware, and any successor
thereto.

“Issuer Delay Notice” has the meaning set forth in Section 2.6(b).

“Issuer Operating Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of the Issuer to be dated on or prior to and in
effect upon the consummation of the IPO, as such agreement may be amended,
supplemented or restated from time to time.

“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.

“Maximum Participation Amount” is defined in Section 2.2(a)(iii).

“New York Courts” is defined in Section 3.9.

“Och-Ziff Corp” means Och-Ziff Holding Corporation, a corporation formed under
the laws of the State of Delaware and the general partner of OZ Management and
OZ Advisors, and any successor general partner thereof.

“Och-Ziff General Partners” means, collectively, Och-Ziff Corp and Och-Ziff
Holding and any other entity from time to time serving as general partner (or
equivalent) of an Och-Ziff Operating Group Partnership.

“Och-Ziff Holding” means Och-Ziff Holding LLC, a limited liability company
formed under the laws of the State of Delaware and the general partner of OZ
Advisors II, and any successor general partner thereof.

“Och-Ziff Limited Partner” means each Person that is as of the date of this
Agreement or hereafter becomes a limited partner of each of the Och-Ziff
Operating Group

 

5



--------------------------------------------------------------------------------

Partnerships pursuant to the terms of the applicable Och-Ziff Operating Group
Partnership Agreement, provided, however, that for all purposes of this
Agreement with respect to any Exchange of Excess Interests, the First Person and
the Second Person, acting in accordance with Section 2.11, shall, collectively,
be deemed to be an Och-Ziff Limited Partner.

“Och-Ziff Operating Group Partnership Agreements” means, collectively, the
Amended and Restated Limited Partnership Agreement of OZ Management, the Amended
and Restated Limited Partnership Agreement of OZ Advisors and the Amended and
Restated Limited Partnership Agreement of OZ Advisors II, as they may each be
amended, supplemented or restated from time to time, and any similar agreement
of any other partnership or other entity that may hereafter become an Och-Ziff
Operating Group Partnership in accordance with this Agreement, as the same may
be amended, supplemented, or restated from time to time.

“Och-Ziff Operating Group Partnerships” means, collectively, OZ Management, OZ
Advisors, and OZ Advisors II, and any other partnership or entity whose general
partner (or equivalent) is an Och-Ziff General Partner and that may hereafter
become a party to this Agreement.

“Och-Ziff Operating Group Unit” means, collectively, a unit or units of interest
representing limited partnership interests or other similar interests in each of
the entities within the Och-Ziff Operating Group Partnerships (including without
limitation, the class A common units in each such entity issued under the
applicable Och-Ziff Operating Group Partnership Agreement), with each unit
representing one interest in each of the Och-Ziff Operating Group Partnerships,
but excluding the Class C Non-Equity Interests.

“Open Window” means any period determined in the discretion of the Issuer’s
Chief Compliance Officer in which (i) the directors and executive officers of
the Issuer are permitted to trade under the Insider Trading Policy and (ii) the
Issuer is not in possession of material non-public information.

“OZ Advisors” means OZ Advisors LP, a limited partnership formed under the laws
of the State of Delaware, and any successor thereto.

“OZ Advisors II” means OZ Advisors II LP, a limited partnership formed under the
laws of the State of Delaware, and any successor thereto.

“OZ Management” means OZ Management LP, a limited partnership formed under the
laws of the State of Delaware, and any successor thereto.

“Permitted Transferee” means any Person who is a Permitted Transferee under the
applicable Och-Ziff Operating Group Partnership Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), government (including a country, state, county, or any other
governmental or political subdivision, agency or instrumentality thereof) or
other entity (or series thereof).

 

6



--------------------------------------------------------------------------------

“Quarterly Exchange Date” means any date as may be determined by the Exchange
Committee in accordance with the Exchange Procedures; provided, the Quarterly
Exchange Date in respect of a Special Ziff Quarterly Exchange during the Initial
Ziff Period shall be at least one and not more than three Business Days after
the record date of the Issuer for the prior fiscal quarter or such later date as
may be agreed to in writing by the Exchange Committee and the Ziffs.

“Reallocated Och-Ziff Operating Group Units” is defined in Section 2.2(a)(v).

“Registration Rights Agreement” means the Registration Rights Agreements among
the Issuer and the Och-Ziff Limited Partners providing for the registration of
Class A Shares, entered into in connection with the IPO, as the same may be
amended, supplemented, or restated from time to time.

“Registered Sale” means a sale of Class A Shares pursuant to a Demand
Registration or a Piggyback Registration (as each such term is defined in the
Registration Rights Agreement).

“Related Trust” means, with respect to any individual Och-Ziff Limited Partner,
any other Och-Ziff Limited Partner that is an estate, family limited liability
company, family limited partnership of such individual Och-Ziff Limited Partner,
a trust the grantor of which is such individual Och-Ziff Limited Partner, or any
other estate planning vehicle or family member relating to such individual
Och-Ziff Limited Partner.

“Second Person” has the meaning set forth in Section 2.11(a).

“Special Ziff Quarterly Exchange” has the meaning set forth in
Section 2.2(a)(vi).

“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Issuer pursuant to the Issuer Operating
Agreement to act as registrar and transfer agent for the Class A Shares.

“Value” means, on any Exchange Date with respect to a Class A Share, the average
of the daily Closing Prices for ten (10) consecutive trading days immediately
preceding the Exchange Date. The “Closing Price” on any date means the last sale
price for such Class A Shares, regular way, or, in case no such sale takes place
on such day, the average of the closing bid and asked prices, regular way, for
such Class A Shares, in either case, as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange or, if such Class A Shares are not listed
or admitted to trading on the New York Stock Exchange, as reported on the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which such Class A
Shares are listed or admitted to trading or, if such Class A Shares are not
listed or admitted to trading on any national securities exchange, the last
quoted price, or if not so quoted, the average of the high bid and low asked
prices in the principal automated quotation system that may then be in use or,
if such Class A Shares are not quoted by any such organization, the average of
the closing bid and asked prices as furnished by a professional market maker
making a market in such Class A Shares selected by the Board of Directors of the
Issuer or, in the event that no trading price is available for such Class A
Shares, the fair market value of the Class A Shares, as determined in good faith
by the Board of Directors of the Issuer.

 

7



--------------------------------------------------------------------------------

“Vested Och-Ziff Operating Group A Unit” means an Och-Ziff Operating Group Unit
representing one class A common unit in each of the Och-Ziff Operating Group
Partnerships which is not subject to any remaining conditions on vesting or any
risk of forfeiture pursuant to the applicable Och-Ziff Operating Group
Partnership Agreement.

“Vested Unit” means a Vested Och-Ziff Operating Group A Unit or an Och-Ziff
Operating Group Unit representing one vested class D common unit in each of the
Och-Ziff Operating Group Partnerships.

“Ziff Exchange” means an Exchange of all or any portion of the Initial Ziff
Interest.

“Ziffs” means, collectively, Ziff Investors Partnership, L.P. II and Ziff
Investors Partnership, L.P. IIA.

“Ziffs Quarterly Exchange Limit” means, as of any relevant Quarterly Exchange
Date during the Initial Ziff Period, the number of Vested Och-Ziff Operating
Group A Units equal to the lesser of (a) the number of Vested Och-Ziff Operating
Group A Units, the Exchange of which on such Quarterly Exchange Date would
require the delivery of a number of Class A Shares equal to three and
three-tenths percent (3.3%) of the then issued and outstanding Class A Shares
(without giving effect to such proposed Exchange) or the applicable Cash Amount
as provided herein and (b) 5% of the Initial Ziff Interest.

ARTICLE II

EXCHANGE OF OCH-ZIFF OPERATING GROUP UNITS

Section 2.1 Exchange of Och-Ziff Operating Group Units.

(a) Subject to adjustment as provided in this Article II, to the provisions of
the Och-Ziff Operating Group Partnership Agreements and the Issuer Operating
Agreement and to the other provisions of this Agreement, each Och-Ziff Limited
Partner shall be entitled to exchange Vested Och-Ziff Operating Group A Units
held by such Och-Ziff Limited Partner on any Established Exchange Date or, as
applicable, Quarterly Exchange Date as follows:

(i) For the purpose of making a gratuitous transfer to any Charity, an Och-Ziff
Limited Partner may surrender Vested Och-Ziff Operating Group A Units to the
Issuer in exchange for the delivery by the Issuer of a number of Class A Shares
equal to the product of the number of Vested Och-Ziff Operating Group A Units
surrendered multiplied by the Exchange Rate (such exchange, an “A Exchange”); or

(ii) Subject to paragraph (b) below, an Och-Ziff Limited Partner may surrender
Vested Och-Ziff Operating Group A Units to the Och-Ziff Operating Group
Partnerships in exchange for the delivery by the Och-Ziff

 

8



--------------------------------------------------------------------------------

Operating Group Partnerships of a number of Class A Shares equal to the product
of such number of Vested Och-Ziff Operating Group A Units surrendered multiplied
by the Exchange Rate (such exchange, a “B Exchange”);

(b) Notwithstanding the provisions of Section 2.1(a)(ii), the Board of Directors
of the Issuer may, in its sole and absolute discretion, elect to cause the
Och-Ziff Operating Group Partnerships to acquire some or all of the Vested
Och-Ziff Operating Group A Units surrendered for Exchange for cash (the “Cash
Exchange,” and the number of such Vested Och-Ziff Operating Group A Units to be
so acquired for cash, expressed as a percentage of the total number of such
Vested Och-Ziff Operating Group A Units surrendered for Exchange, the
“Applicable Percentage”). The amount of cash to be paid for the Cash Exchange
(the “Cash Amount”) shall equal the Aggregate Value of such surrendered Vested
Och-Ziff Operating Group A Units multiplied by the Applicable Percentage. If the
Board of Directors of the Issuer chooses to cause the Och-Ziff Operating Group
Partnerships to acquire some or all of the surrendered Vested Och-Ziff Operating
Group A Units pursuant to this Section 2.1(b), the Och-Ziff Operating Group
Partnerships shall give written notice thereof to such exchanging Och-Ziff
Limited Partner on or before the close of business three days prior to Closing,
and the number of Class A Shares to be delivered pursuant to Section 2.1(a)(ii)
hereof shall be correspondingly reduced.

(c) On the date Vested Och-Ziff Operating Group A Units are surrendered for
exchange, all rights of the exchanging Och-Ziff Limited Partner as holder of
such Vested Och-Ziff Operating Group A Units, and the Designated Class B Shares
shall be automatically cancelled as provided in Section 2.1(e), and such
exchanging Och-Ziff Limited Partner shall be treated for all purposes as having
become the Record Holder (as defined in the Issuer Operating Agreement) of the
Class A Shares issued in exchange for such Och-Ziff Operating Group Units and
shall be admitted as a Member (as defined in the Issuer Operating Agreement) of
the Issuer in accordance and upon compliance with Section 3.1 of the Issuer
Operating Agreement.

(d) For the avoidance of doubt, any Exchange shall be subject to the provisions
of the Och-Ziff Operating Group Partnership Agreements including applicable
vesting provisions, minimum retained ownership requirements and transfer
restrictions.

(e) In the case of any Exchange, the Designated Class B Shares shall be
automatically cancelled on the books and records of the Issuer and such
Designated Class B Shares shall have no further rights or privileges and shall
no longer be deemed to be outstanding limited liability company interests of the
Issuer for any purpose from and after the Exchange Date. The term “Designated
Class B Shares” means a number of Class B Shares equal to the Class B Exchange
Amount identified and determined as follows:

(i) If the Exchanging Partner is a Class B Shareholder that, immediately prior
to such Exchange, is the record owner of a number of Class B Shares at least
equal to the Class B Exchange Amount, the portion of such Class B Shares equal
to the Class B Exchange Amount shall constitute the Designated Class B Shares;

 

9



--------------------------------------------------------------------------------

(ii) If the Exchanging Partner is a Class B Shareholder that, immediately prior
to such Exchange, is the record owner of a number of Class B Shares that is less
than the Class B Exchange Amount, all of such Class B Shares, together with
other Class B Shares held by such Exchanging Partner’s Applicable Partner Group
in an amount equal to the difference between the Class B Exchange Amount and the
number of Class B Shares held by such Exchanging Partner shall constitute the
Designated Class B Shares;

(iii) If the Exchanging Partner is not a Class B Shareholder immediately prior
to such Exchange, then Class B Shares held by such Exchanging Partner’s
Applicable Partner Group in an amount equal to the Class B Exchange Amount shall
constitute the Designated Class B Shares.

(iv) Any Class B Shares held by an Exchanging Partner’s Applicable Partner Group
that constitute Designated Class B Shares as determined pursuant to clause
(ii) or (iii) of this Section 2.1(e) shall be cancelled in the applicable
Exchange on a pro rata basis among all members of the Applicable Partner Group,
based on the number of Class B Shares held of record by each Class B Shareholder
included in such Applicable Partner Group.

Section 2.2 Exchange Procedures.

(a)

(i) Except as provided in paragraph (vi) below, no Och-Ziff Limited Partner
shall be entitled to effect an Exchange at any time, other than as permitted by
the Exchange Committee. In the event that the Exchange Committee determines to
permit an Exchange by the Och-Ziff Limited Partners pursuant to this Agreement
other than an Exchange pursuant to paragraph (iv) below (or is required to
permit an Exchange pursuant to paragraph (v) below), the Exchange Committee
shall provide written notice thereof (an “Exchange Notification”) to each
Och-Ziff Limited Partner that sets forth, as and if applicable, the applicable
Established Exchange Date, the Maximum Participation Amount, the aggregate
number of Reallocated Och-Ziff Operating Group Units, and whether any such
Exchange relates to a proposed Class A Sale. Any such Exchange Notification
shall be delivered at least 20 Business Days prior to any such Established
Exchange Date, unless the Issuer consents to a shorter period. An Established
Exchange Date must be a Business Day that is expected to occur during an Open
Window.

(ii) The Exchange Committee shall have the right to establish any number of
Established Exchange Dates during any fiscal year, but shall have no obligation
to set any Established Exchange Dates during any given fiscal year.

(iii) If and to the extent the Exchange Committee determines to permit an
Exchange pursuant to Section 2.2(a)(i), the Exchange

 

10



--------------------------------------------------------------------------------

Committee may establish the maximum number of Vested Och-Ziff Operating Group A
Units subject to such permitted Exchange (the “Maximum Participation Amount”).
In the case of any permitted Exchange pursuant to Section 2.2(a)(i) (other than
as expressly provided pursuant to Sections 2.2(a)(iv), (v) or (vi)), each
Och-Ziff Limited Partner shall be entitled to Exchange in any such permitted
Exchange up to that number of Vested Och-Ziff Operating Group A Units equal to
the aggregate number of Vested Och-Ziff Operating Group A Units held by such
Och-Ziff Limited Partner multiplied by a fraction the numerator of which shall
be the Maximum Participation Amount and the denominator of which shall be the
aggregate number of Vested Och-Ziff Operating Group A Units outstanding (and
subject to this Agreement). To the extent any Och-Ziff Limited Partner does not
participate up to its pro rata portion of the Maximum Participation Amount, the
Exchange Committee may, in its sole discretion, permit the other Och-Ziff
Limited Partners to Exchange such additional Vested Och-Ziff Operating Group A
Units in the same proportions as determined above. Notwithstanding the
foregoing, if the Exchange Committee permits any Exchange in connection with a
Tag-Along Sale or Drag-Along Sale (as such terms are defined in the Och-Ziff
Operating Group Partnership Agreements), the foregoing Vested Och-Ziff Operating
Group A Units shall include any Och-Ziff Operating Group Units representing one
unvested class A common unit in each of the Och-Ziff Operating Group
Partnerships.

(iv) (A) Subject in all cases to the prior written consent of the Exchange
Committee, each Och-Ziff Limited Partner (other than the Ziffs) shall be
entitled to Exchange, on any Quarterly Exchange Date commencing with a Quarterly
Exchange Date occurring during the first fiscal quarter of 2013 and ending with
a Quarterly Exchange Date occurring during the last fiscal quarter of 2014, an
aggregate number of Vested Och-Ziff Operating Group A Units equal to up to two
and a half percent (2.5%) of the number of Vested Units owned by such Och-Ziff
Limited Partner as of the first day of the fiscal year in which such Quarterly
Exchange Date occurs, determined on a cumulative basis such that if any such
Och-Ziff Limited Partner does not exchange Vested Och-Ziff Operating Group A
Units on any Quarterly Exchange Date, such Och-Ziff Limited Partner may exchange
the Vested Och-Ziff Operating Group A Units that were previously permitted to be
exchanged, but were not exchanged, by such Och-Ziff Limited Partner on any
subsequent Quarterly Exchange Date in 2013 or 2014 in an aggregate number per
year equal to up to ten percent (10%) of the number of Vested Units owned by
such Och-Ziff Limited Partner as of the first day of the relevant fiscal year.
In the event that the Exchange Committee determines in respect of any Quarterly
Exchange Date that the Och-Ziff Limited Partners will not be permitted to
Exchange the entire number of Vested Och-Ziff Operating Group A Units requested
to be Exchanged, then the Exchange Committee shall determine the number of
Vested Och-Ziff Operating Group A Units each Och-Ziff Limited Partner
participating in the Exchange shall be permitted to Exchange based on the
percentages and numbers of Vested Och-Ziff Operating Group A Units previously
exchanged by each such Och-Ziff Limited Partner such that the Och-Ziff Limited
Partners participating in

 

11



--------------------------------------------------------------------------------

the Exchange have each exchanged, on a cumulative basis, an equivalent
percentage of Vested Och-Ziff Operating Group A Units determined on a pro rata
basis (based on the maximum number of Vested Och-Ziff Operating Group A Units
each Och-Ziff Limited Partner would be permitted to Exchange on any Quarterly
Exchange Date) to the maximum extent possible after giving effect to such
Exchange.

(B) In 2015, the Exchange Committee shall determine in its sole discretion
whether to allow any additional exchanges by the Och-Ziff Limited Partners,
provided that, subject to the other provisions of this Agreement allowing for
Exchanges in other circumstances, in no event will any such additional Exchanges
by any Och-Ziff Limited Partner pursuant to this Section 2.2(a)(iv) exceed ten
percent (10%) of the Vested Units owned by such Och-Ziff Limited Partner as of
the first day of the relevant fiscal year for each such year (determined on a
cumulative basis as described above) from 2015 through the end of 2017;
provided, that any Exchanges during the period from 2015 through 2017 shall be
subject to the procedures in Section 2.2(a)(iv)(A) above that determine the
number of Vested Och-Ziff Operating Group A Units that an Och-Ziff Limited
Partner may exchange.

(C) Any Exchanges pursuant to this Section 2.2(a)(iv) shall be made in a manner
consistent with the Exchange Procedures. Any Exchange pursuant to this
Section 2.2(a)(iv) shall be subject to the conditions set forth in
Section 2.2(b) and Sections 2.5 through 2.11.

(v) Notwithstanding, and in addition to any Exchange Dates that may be scheduled
pursuant to Section 2.2(a)(i) or any Quarterly Exchange Date that may occur
pursuant to 2.2(a)(iv), in the event any Och-Ziff Limited Partner receives
Och-Ziff Operating Group Units as a result of the reallocation of such Och-Ziff
Operating Group Units pursuant to any Och-Ziff Operating Group Partnership
Agreement in a transaction that the Exchange Committee determines, in its sole
and absolute discretion, is taxable to the recipient of such Och-Ziff Operating
Group Units (such units, “Reallocated Och-Ziff Operating Group Units”), the
Exchange Committee shall promptly determine an Established Exchange Date and
deliver an Exchange Notification pursuant to Section 2.2(a)(i) to permit each
such Och-Ziff Limited Partner to Exchange fifty percent (50%) of such
Reallocated Och-Ziff Operating Group Units.

(vi) Notwithstanding, and in addition to their rights to participate in any
Exchange pursuant to Sections 2.2(a)(i) and (iii) above, the Ziffs may Exchange
on any Quarterly Exchange Date (A) on which no other Limited Partner is entitled
to participate during the period commencing with the IPO and continuing through
the fifth anniversary thereof (the “Initial Ziff Period”) a number of Vested
Och-Ziff Operating Group A Units that does not exceed the Ziffs Quarterly
Exchange Limit and (B) occurring at any time after the Initial Ziff Period, any
number of Vested Och-Ziff Operating Group A Units as long as the Aggregate Value
of Vested Och-Ziff Operating Group A Units proposed to be Exchanged by the Ziffs
is equal to at least $10,000,000 (or such smaller amount

 

12



--------------------------------------------------------------------------------

determined by the Exchange Committee in its sole discretion), or all of the
Ziffs’ remaining Vested Och-Ziff Operating Group A Units (any Exchange pursuant
to clause (A) or (B), a “Special Ziff Quarterly Exchange”); provided, that,
except by participating in a Class A Sale, the Ziffs shall not be permitted to
sell Class A Shares received in an Exchange pursuant to this Section 2.2(a)(vi)
during any “Determination Period”, which shall be the period commencing on the
date on which the Ziffs receive an Exchange Notification with respect to an
Exchange relating to a Class A Sale and ending on the earlier of (1) the receipt
of notice that such Class A Sale will not occur (such notice to be delivered
promptly following a determination that such Class A Sale will not occur) and
(2) the completion of the Class A Sale. No individual Determination Period shall
exceed 120 consecutive days and all Determination Periods during any fiscal year
shall not exceed 180 days in the aggregate; provided that the number of days in
any Determination Period during which any Class A Sale is completed shall not be
counted for purposes of calculating such 180 day limitation; and provided
further, that, in the case of a Class A Sale pursuant to a continuous offering
under Rule 415 of the Securities Act, the Determination Period shall continue
until the earliest date on which the Ziffs can no longer sell Class A Shares
under the applicable registration statement pursuant to the terms of the
Registration Rights Agreement. The Ziffs shall not have the right to Exchange
any portion of the Ziffs Quarterly Exchange Limit not so Exchanged during the
Initial Ziff Period as provided above on any subsequent Quarterly Exchange Date
during the Initial Ziff Period.

(b)

(i) With respect to Exchanges under Section 2.2(a)(i) or 2.2(a)(v), upon receipt
of an Exchange Notification, an Och-Ziff Limited Partner may exercise its right
to exchange Vested Och-Ziff Operating Group A Units as set forth in
Section 2.1(a) by providing a written notice of exchange (an “Exchange Exercise
Notice”) at least ten (10) Business Days prior to the applicable Established
Exchange Date and in accordance with the applicable Exchange Procedures.

(ii) With respect to Exchanges for any fiscal quarter under Section 2.2(a)(iv)
or Section 2.2(a)(vi), an Och-Ziff Limited Partner may exercise the right to
exchange Vested Och Ziff Operating Group Units as set forth in Section 2.1(a) by
providing an Exchange Exercise Notice before the end of the prior fiscal quarter
and in accordance with the applicable Exchange Procedures.

(iii) An Exchange Exercise Notice shall be delivered to the Issuer, in the case
of an A Exchange, and each of the Och-Ziff Operating Group Partnerships, in the
case of a B Exchange, (X) in the case of an A Exchange, substantially in the
form of Exhibit A hereto, and (Y) in the case of a B Exchange, substantially in
the form of Exhibit B hereto, duly executed by such holder or such holder’s duly
authorized attorney in respect of the Och-Ziff Operating Group Units to be
exchanged, in each case delivered during normal business hours at the principal
executive offices of the Issuer and the Och-Ziff General Partners.

 

13



--------------------------------------------------------------------------------

(iv) As promptly as practicable following the surrender of Och-Ziff Operating
Group Units upon an Exchange in the manner provided in this Article II, the
Issuer, in the case of an A Exchange, or the Och-Ziff Operating Group
Partnerships, in the case of a B Exchange, shall deliver or cause to be
delivered at the principal executive offices of the Issuer or at the office of
the Transfer Agent the number of Class A Shares issuable upon such Exchange,
issued in the name of such exchanging Och-Ziff Limited Partner, and/or the
applicable Cash Amount, if any.

(c) The Issuer, in the case of an A Exchange, or the Och-Ziff Operating Group
Partnerships, in the case of a B Exchange, may adopt reasonable procedures for
the implementation of the exchange provisions set forth in this Article II.

Section 2.3 Concurrent Exchanges. The obligation with respect to a B Exchange
represents a several, and not a joint and several, obligation of the Och-Ziff
Operating Group Partnerships, and no Och-Ziff Operating Group Partnership shall
have any obligation or right to acquire the portion of one or more Och-Ziff
Operating Group Units issued by another Och-Ziff Operating Group Partnership.
Notwithstanding any other provision of this Agreement, an Exchange Exercise
Notice shall not be valid unless the Och-Ziff Limited Partner giving such
Exchange Exercise Notice requests an exchange of an equal number of Och-Ziff
Operating Group Units in each Och-Ziff Operating Group Partnership.

Section 2.4 Engagement of a Financial Advisor. Upon receiving a valid Exchange
Exercise Notice pursuant to Section 2.2(b), the Och-Ziff Operating Group
Partnerships shall collectively engage a financial advisor of national
reputation to determine the relative value of each Och-Ziff Operating Group
Partnership as of the applicable Closing Date and the parties hereto agree to be
bound by such financial advisor’s determination, including, without limitation,
for tax reporting purposes. The Och-Ziff Operating Group Partnerships shall be
responsible for the fees and expenses of such financial advisor. The parties
agree, however, that in the event that the Och-Ziff Operating Group Partnerships
have received a valuation or an opinion from a financial advisor of national
reputation regarding such relative values, and each of the Och-Ziff General
Partners determines in its good faith judgment that no material change has
occurred since the date of such valuation or opinion, or is expected to occur
prior to Closing, with respect to the Och-Ziff Operating Group Partnerships, the
Och-Ziff Operating Group Partnerships may elect to use such valuation or opinion
for purposes of this Section 2.4 and the parties hereto agree to be bound by
such valuation or opinion, including, without limitation, for tax reporting
purposes.

Section 2.5 Closing.

(a) If an Exchange Exercise Notice has been timely delivered pursuant to
Section 2.2(b), then the closing (the “Closing”) of the transactions
contemplated by Section 2.1 shall take place on the third Business Day following
the Exchange Date (as such date may be delayed pursuant to this Section 2.5(a),
the “Closing Date”) at the offices of the Issuer at 9 West

 

14



--------------------------------------------------------------------------------

57th Street, New York, New York 10019 (or such other place as the parties to
such Exchange shall agree). If any Exchange Date would otherwise occur during a
Blackout Period (or within two Business Days of the expiration of a Blackout
Period), such Exchange Date shall be delayed until the third Business Day
following the expiration of any such Blackout Period (or such other date as the
parties to such Exchange shall agree), unless such delay would not be required
by the Exchange Procedures. If any Closing Date would otherwise occur during a
Blackout Period, such Closing Date shall be delayed until the third Business Day
following the expiration of any such Blackout Period, unless such delay would
not be required by the Exchange Procedures. Notwithstanding the foregoing, no
Exchange Date or Closing Date relating to a Special Ziff Quarterly Exchange
shall be delayed, suspended, terminated or otherwise affected by reason of the
existence of any Blackout Period.

(b) No Exchange shall be permitted (and, if attempted, shall be void ab initio)
if the General Partner of any Och-Ziff Operating Group Partnership determines in
its sole and absolute discretion that such an Exchange would pose a material
risk that such Och-Ziff Operating Group Partnership would be a “publicly traded
partnership” as defined in Section 7704 of the Code. The Och-Ziff General
Partners, in their sole and absolute discretion, shall be permitted to establish
revised exchange procedures they determine are necessary or appropriate to
ensure that each of the Och-Ziff Operating Group Partnerships will not be
treated as an association or publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

(c) Closing Conditions. The obligations of any of the parties to consummate an
Exchange pursuant to this Article II shall be subject to the conditions that
(i) there shall be no injunction, restraining order or decree of any nature of
any Governmental Entity that is then in effect that restrains or prohibits the
Exchange by the applicable Och-Ziff Limited Partner of its Och-Ziff Operating
Group Units for Class A Shares and (ii) no such Exchange shall be prohibited by
applicable law or regulations.

(d) Closing Deliveries. At each Closing, with respect to each Och-Ziff Limited
Partner that elects to participate in the Exchange:

(i) to the extent reasonably requested by the Transfer Agent and/or the Issuer
in the case of an A Exchange, and/or any Och-Ziff Operating Group Partnership,
in the case of a B Exchange, such Och-Ziff Limited Partner shall deliver
instructions and/or other instruments of transfer, in form and substance
reasonably satisfactory to such Transfer Agent, the Issuer and/or Och-Ziff
Operating Group Partnership, as applicable, duly executed by such Och-Ziff
Limited Partner or such Och-Ziff Limited Partner’s duly authorized attorney, and
transfer tax stamps or funds therefor, if required, representing a number of
Och-Ziff Operating Group Units to be exchanged;

(ii) such Och-Ziff Limited Partner shall represent to the Issuer or the Och-Ziff
Operating Group Partnerships, as applicable, that all of its Och-Ziff Operating
Group Units delivered at Closing are delivered free and clear of any and all
Liens;

 

15



--------------------------------------------------------------------------------

(iii) if such Och-Ziff Limited Partner has delivered a number of Och-Ziff
Operating Group Units pursuant to this Section 2.5(d) that represent a greater
number of Och-Ziff Operating Group Units than can be exchanged in such Exchange,
the relevant Och-Ziff Operating Group Partnership will deliver back the number
of Och-Ziff Operating Group Units, as applicable, not subject to the Exchange;

(iv) in the case of an A Exchange, the Issuer shall deliver to the Och-Ziff
Limited Partners participating in the Exchange a number of Class A Shares equal
to the number of Och-Ziff Operating Group Units being surrendered in such A
Exchange; and

(v) in the case of a B Exchange, each Och-Ziff Operating Group Partnership shall
deliver the number of Class A Shares corresponding to the units of partnership
interest of such Och-Ziff Operating Group Partnership comprising part of the
Och-Ziff Operating Group Units that are the subject of such B Exchange and/or
its proportionate share of the Cash Amount (if any), in each case determined by
reference to the relative value of such Och-Ziff Operating Group Partnership
established with respect to such Exchange pursuant to Section 2.4.

(vi) Delivery and transfer of any securities hereunder may be effected by
book-entry transfer if and to the extent such securities are not held or issued
in certificated form.

Section 2.6 Revocability; Expenses; Notice of Unavailability of Registration
Statement.

(a) An Och-Ziff Limited Partner may revoke an Exchange Exercise Notice with
respect to any or all of the Och-Ziff Operating Group Units set forth in such
Och-Ziff Limited Partner’s Exchange Exercise Notice by delivery of a written
notice to the Och-Ziff Operating Group Partnerships at any time prior to Closing
for any reason, including as a result of a Delay Event, unless any such
revocation would be inconsistent with the applicable Exchange Procedures.

(b) If at any time after delivery of an Exchange Exercise Notice with respect to
a proposed Exchange and prior to the Closing of such Exchange, the Issuer
determines that (i) the Exchange Date will be delayed, suspended or terminated
in accordance with Section 2.5(a), (b) or (c), and/or (ii) the Class A Shares
which may be issued in connection with an Exchange relating to a Registered Sale
will not be eligible to be sold pursuant to an effective registration statement
on the anticipated Closing Date or within two Business Days of the anticipated
Closing Date for any reason (collectively, a “Delay Event”), the Issuer shall
promptly notify each Och-Ziff Limited Partner that has delivered an Exchange
Exercise Notice in connection with such proposed Exchange of such Delay Event
(an “Issuer Delay Notice”). The Issuer Delay Notice shall describe, in
reasonable detail, the events giving rise to the Delay Event, the anticipated
duration of such Delay Event and, if reasonably determinable in light of the
facts and circumstances surrounding such Delay Event, a revised proposed
Exchange Date and

 

16



--------------------------------------------------------------------------------

Closing Date. In the event the Issuer Delay Notice does not include a revised
proposed Exchange Date and Closing Date, the Issuer shall promptly notify each
recipient of the revised proposed Exchange Date and Closing Date when such dates
become reasonably determinable. Notwithstanding the foregoing, an Issuer Delay
Notice to be sent to the Ziffs may (but need not) omit certain information
described above that the Issuer determines, in its sole and absolute discretion,
constitutes material non-public information and no event that otherwise would
constitute a Delay Event under clause (ii) of the definition of Delay Event
shall constitute a Delay Event with respect to a Special Ziff Quarterly
Exchange.

(c) Each party hereto shall bear his own expenses in connection with the
consummation of any of the transactions contemplated hereby, whether or not any
such transaction is ultimately consummated.

Section 2.7 Blackout Periods. Notwithstanding anything to the contrary, except
with respect to a Special Ziff Quarterly Exchange an Och-Ziff Limited Partner
shall not be entitled to effect an Exchange, and the Issuer, in the case of an A
Exchange, or the Och-Ziff General Partners, in the case of a B Exchange, shall
have the right to delay or suspend any Exchange Date or Closing Date (whether
such Exchange will result in the issuance of Class A Shares or the payment of a
Cash Amount) that occurs during a period that is not an Open Window and, if the
Issuer is in possession of material non-public information, the Issuer has
determined in good faith that the disclosure of such information would not be in
the best interests of the Issuer (collectively, a “Blackout Period”) unless such
Exchange is otherwise permitted in accordance with the Exchange Procedures. A
Blackout Period in which the Issuer is in possession of material non-public
information shall expire on the date on which the Issuer determines that there
is no such material non-public information.

Section 2.8 Splits, Distributions and Reclassifications. The Exchange Rate shall
be adjusted accordingly if there is: (1) any subdivision (by split,
distribution, reclassification, recapitalization or otherwise) or combination
(by reverse split, reclassification, recapitalization or otherwise) of the
Och-Ziff Operating Group Units that is not accompanied by an identical
subdivision or combination of the Class A Shares; or (2) any subdivision (by
split, distribution, reclassification, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of the Class A Shares that is not accompanied by an identical subdivision or
combination of the Och-Ziff Operating Group Units. In the event of a
reclassification or other similar transaction as a result of which the Class A
Shares are converted into another security, then an Och-Ziff Limited Partner
shall be entitled to receive upon exchange the amount of such security that such
Och-Ziff Limited Partner would have received if such exchange had occurred
immediately prior to the effective date of such reclassification or other
similar transaction. Except as may be required in the immediately preceding
sentence, no adjustments in respect of distributions shall be made upon an
Exchange.

Section 2.9 Taxes. The delivery of Class A Shares upon an Exchange shall be made
without charge to the Och-Ziff Limited Partners for any stamp or other similar
tax in respect of such issuance.

Section 2.10 Call Right. Notwithstanding any other provision of this Agreement,
Och-Ziff Corp shall have the right (the “Call Right”), but not the obligation,
to assume OZ

 

17



--------------------------------------------------------------------------------

Advisors II’s obligations to effect an Exchange at any particular Closing with
respect to Och-Ziff Operating Group Units issued by OZ Advisors II. Och-Ziff
Corp may exercise the Call Right by giving written notice to such effect to OZ
Advisors II prior to such Closing.

Section 2.11 Certain Adjustments. Notwithstanding anything else in this
Agreement to the contrary:

(a) If any Person (the “First Person”) does not hold the same number of units of
interest representing limited partnership interests or other similar interests
(excluding Class C Non-Equity Interests) in each Och-Ziff Operating Group
Partnership (such interests in excess of such same number, the “Excess
Interests”), then, except to the extent provided in the second following
proviso, the First Person, in connection with Exchanging any of its Och-Ziff
Operating Group Units, shall first Exchange such Excess Interests, provided,
however, that, such Exchange of such Excess Interests shall only be made in
connection with and at the same time as an Exchange of the same number of Excess
Interests in other Och-Ziff Operating Group Partnerships held by another Person
(or Persons) that, but for this proviso, would be described as a “First Person”
(the “Second Person”), such that the Exchanges of Excess Interests by such First
Person and such Second Person (or Second Persons) collectively represent
Och-Ziff Operating Group Units; provided further, that the provisions of this
Section 2.11 shall apply only to the extent that there are an equal number of
such Excess Interests in each Och-Ziff Operating Group Partnership proposed to
be Exchanged as part of a single Exchange.

(b) The consideration for an Exchange of Excess Interests delivered pursuant to
this Article II shall be allocated between the First Person and Second Person
(or Second Persons) in accordance with the relative value, as determined under
Section 2.4 of this Agreement of the Excess Interests Exchanged by each such
Person.

(c) For any Exchange of Excess Interests pursuant to this Section 2.11, a form
(or forms) of Exchange Exercise Notice shall be executed by each First Person
and Second Person (or Second Persons) and shall provide, in addition to
information set forth on Exhibit A and Exhibit B hereto, as applicable, for each
First Person and Second Person (or Second Persons), the number of Excess
Interests in each Och-Ziff Operating Group Partnership subject to such Exchange,
the Designated Class B Shares to be cancelled and the number of Och-Ziff
Operating Group Units represented by all Excess Interests held by the First
Person and the Second Person (or Second Persons) subject to such Exchange.

ARTICLE III

GENERAL PROVISIONS

Section 3.1 Amendment.

(a) Subject to Section 3.1(c), no provision of this Agreement may be amended
unless such amendment is approved in writing by the Issuer, Och-Ziff Corp,
Och-Ziff Holding, and the Och-Ziff Operating Group Partnerships, and by the
Och-Ziff Limited Partners who, together with their Permitted Transferees,
collectively hold at least two-thirds of the Och-Ziff

 

18



--------------------------------------------------------------------------------

Operating Group Units collectively held by all of the Och-Ziff Limited Partners
and their respective Permitted Transferees; provided, that no such amendment
shall be effective if such amendment will have a disproportionate effect on
certain Och-Ziff Limited Partners unless all such Och-Ziff Limited Partners
disproportionately affected consent in writing to such amendment and provided,
further, no such amendment shall impair or diminish the rights of the Exchange
Committee, unless approved by the Exchange Committee. No provision of this
Agreement may be waived unless such waiver is in writing and signed by the party
against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

(c) The Exchange Committee, the Issuer, Och-Ziff Corp and Och-Ziff Holding may,
on behalf of themselves and the respective partnerships they control, amend this
Agreement in writing without the approval or consent of any Och-Ziff Limited
Partner or Permitted Transferees if such amendment does not materially and
adversely affect any Och-Ziff Limited Partner’s Exchange Right.

(d) Each Och-Ziff Limited Partner hereby expressly consents and agrees that,
whenever in this Agreement it is specified that an action may be taken upon the
affirmative vote or written consent of less than all of the Och-Ziff Limited
Partners, such action may be so taken upon the concurrence of less than all of
the Och-Ziff Limited Partners and each Och-Ziff Limited Partner shall be bound
by the results of such action.

(e) This Agreement may be amended in accordance with the provisions of this
Section 3.1 without the consent of any Class B Shareholder (in its capacity as
such).

Section 3.2 Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this
Section 3.2):

 

  (a) If to the Issuer, to:

9 West 57th Street

New York, New York 10019

Attention: Chief Legal Officer

Fax: (212) 790-0077

Electronic Mail: Jeffrey.Blockinger@ozcap.com

 

19



--------------------------------------------------------------------------------

  (b) If to

OZ Management LP

OZ Advisors LP

OZ Advisors II LP, to:

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York, 10019

Attention: Chief Legal Officer

Fax: (212) 790-0077

Electronic Mail: Jeffrey.Blockinger@ozcap.com

 

  (c) If to any Och-Ziff Limited Partner, to:

the address and facsimile number set forth for such Och-Ziff Limited Partner in
the records of the Och-Ziff Operating Group Partnerships.

 

  (d) If to any Class B Shareholder, to:

the address and facsimile number set forth for such Class B Shareholder in the
records of the Issuer.

Section 3.3 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 3.4 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted or required by
this Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns. This Agreement shall be binding on each Person who
becomes a Class B Shareholder, whether or not such Person executes and delivers
a joinder to this Agreement pursuant to Section 3.5(c).

Section 3.5 Partners; Och-Ziff Operating Group Partnerships.

(a) To the extent an Och-Ziff Limited Partner (or an applicable Permitted
Transferee) validly transfers any or all of its Och-Ziff Operating Group Units
to a Permitted Transferee of such Och-Ziff Limited Partner or to any other
Person in a transaction not in contravention of, and in accordance with, the
applicable Och-Ziff Operating Group Partnership Agreements, then such Person
shall have the right to execute and deliver a joinder to this Agreement, in form
and substance reasonably satisfactory to the Och-Ziff Operating Group
Partnerships. Upon execution of any such joinder, such Person shall be entitled
to all of the rights and shall be bound by each of the obligations applicable to
the relevant transferor hereunder.

(b) Each of the Issuer, Och-Ziff Corp and Och-Ziff Holding hereby agree that if
any other Person subsequently becomes an Och-Ziff General Partner or Och-Ziff
Operating Group Partnership, as applicable, it will cause such Person to execute
a joinder to this Agreement and become an “Och-Ziff General Partner” or an
“Och-Ziff Operating Group Partnership” for all purposes of this Agreement, and
this Agreement shall be amended to the extent necessary to reflect such joinder.

 

20



--------------------------------------------------------------------------------

(c) Each Class B Shareholder hereby agrees that if such Class B Shareholder is a
Class B Transferor, it will cause the Class B Transferee to execute a joinder to
this Agreement and become a “Class B Shareholder” for all purposes of this
Agreement, and this Agreement shall be amended to the extent necessary to
reflect such joinder.

Section 3.6 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 3.7 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

Section 3.8 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

Section 3.9 Submission to Jurisdiction; Dispute Resolution. Each party to this
Agreement hereby irrevocably and unconditionally, with respect to any matter or
dispute arising under, or in connection with, this Agreement and the
transactions contemplated hereby (i) submits for itself and its property in any
legal action or proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and any appellate
courts thereof (the “New York Courts”) (and covenants not to commence any legal
action or proceeding in any other venue or jurisdiction); (ii) consents that any
such action or proceeding may be brought in such courts and waives any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (iii) agrees that
service of process in any such action will be in accordance with the laws of the
State of New York but that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; (iv) waives any and all
immunity from suit, execution, attachment or other legal process; and (v) waives
in connection with any such action any and all rights to a jury trial. The
parties agree that any judgment of any New York Court may be enforced in any
court having jurisdiction over any party of any of their assets.

 

21



--------------------------------------------------------------------------------

Section 3.10 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 3.10.

Section 3.11 Tax Treatment. To the extent this Agreement imposes obligations
upon a particular Och-Ziff Operating Group Partnership or a general partner of
an Och-Ziff Operating Group Partnership, this Agreement shall be treated as part
of the relevant Och-Ziff Operating Group Partnership Agreement as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations. As required by the Code and the Treasury Regulations,
the parties shall report any B Exchange consummated hereunder, in the case of OZ
Management and OZ Advisors, as a taxable sale of Och-Ziff Operating Group Units
by an Och-Ziff Limited Partner to Och-Ziff Corp, and in the case of OZ Advisors
II, as a taxable sale of Och-Ziff Operating Group Units to Och-Ziff Holding, and
no party shall take a contrary position on any income tax return, amendment
thereof or communication with a taxing authority.

Section 3.12 Reporting Requirements. The Issuer shall use reasonable efforts to
comply with the periodic reporting requirements under the Securities Exchange
Act of 1934, as amended, for so long as any class of the Issuer’s equity
securities is listed for trading on any national securities exchange.

Section 3.13 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware (without regard to
conflicts of laws principles thereof).

[Remainder of Page Intentionally Left Blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC By:  

/s/ Joel M. Frank

Name:   Joel M. Frank Title:   Chief Financial Officer OCH-ZIFF HOLDING
CORPORATION By:  

/s/ Joel M. Frank

Name:   Joel M. Frank Title:   Chief Financial Officer OCH-ZIFF HOLDING LLC By:
 

/s/ Joel M. Frank

Name:   Joel M. Frank Title:   Chief Financial Officer OZ MANAGEMENT LP By:
Och-Ziff Holding Corporation, its general partner By:  

/s/ Joel M. Frank

Name:   Joel M. Frank Title:   Chief Financial Officer OZ ADVISORS LP By:
Och-Ziff Holding Corporation, its general partner By:  

/s/ Joel M. Frank

Name:   Joel M. Frank Title:   Chief Financial Officer OZ ADVISORS II LP By:
Och-Ziff Holding LLC, its general partner By:  

/s/ Joel M. Frank

Name:   Joel M. Frank Title:   Chief Financial Officer



--------------------------------------------------------------------------------

OCH-ZIFF LIMITED PARTNERS

By:  

/s/ Daniel S. Och

Name:   Daniel S. Och By:  

/s/ David Windreich

Name:   David Windreich By:  

/s/ Michael L. Cohen

Name:   Michael L. Cohen By:  

/s/ Zoltan Varga

Name:   Zoltan Varga By:  

/s/ Harold A. Kelly

Name:   Harold A. Kelly By:  

/s/ Joel M. Frank

Name:   Joel M. Frank By:  

/s/ James-Keith Brown

Name:   James-Keith Brown

THE FAMILY TRUST CREATED UNDER ARTICLE IV OF THE DANIEL S. OCH 2011 GST TRUST I
AGREEMENT By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Trustee



--------------------------------------------------------------------------------

THE FAMILY TRUST CREATED UNDER ARTICLE IV OF THE DANIEL S. OCH 2011 GST TRUST II
AGREEMENT By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Trustee THE FAMILY TRUST CREATED UNDER ARTICLE IV OF THE
DANIEL S. OCH 2011 GST TRUST III AGREEMENT By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Trustee THE FAMILY TRUST CREATED UNDER ARTICLE IV OF THE OCH
CHILDREN’S TRUST 2012 TRUST AGREEMENT By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Trustee THE SUSAN OCH KALVER TRUST FAMILY TRUST 2012 By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Investment Trustee



--------------------------------------------------------------------------------

THE JONATHAN OCH FAMILY TRUST 2012 By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Investment Trustee THE NANCY G. BERNSTEIN FAMILY TRUST 2012
By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Daniel S. Och

Daniel S. Och, as Investment Trustee THE FAMILY TRUST CREATED UNDER ARTICLE III
OF THE JANE C. OCH 2011 DESCENDANTS’ TRUST AGREEMENT By:  

/s/ Jonathan Och

Jonathan Och, as Trustee By:  

/s/ Susan Och Kalver

Susan Och Kalver, as Trustee THE DANIEL S. OCH DESCENDANTS’ TRUST 1995 By:  

/s/ Jane C. Och

Jane C. Och, as Trustee By:  

/s/ Jonathan Och

Jonathan Och, as Trustee



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

NOTICE OF A EXCHANGE

Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York 10019

Attention: Chief Legal Officer

Fax: (212) [    ]

Electronic Mail: [    ]

Reference is hereby made to the Amended and Restated Exchange Agreement, dated
as of August 1, 2012 (as amended, supplemented, or restated from time to time,
the “Exchange Agreement”), among Och-Ziff Capital Management Group LLC, Och-Ziff
Holding Corporation, Och-Ziff Holding LLC, OZ Management LP, OZ Advisors LP, OZ
Advisors II LP and the Och-Ziff Limited Partners from time to time party
thereto, as amended from time to time. Capitalized terms used but not defined
herein shall have the meanings given to them in the Exchange Agreement.

The undersigned Och-Ziff Limited Partner desires to exchange the number of
Och-Ziff Operating Group Units set forth below.

 

Legal Name of Och-Ziff Limited Partner:  

 

   

Address:  

 

 

Type of Exchange: A Exchange.    

Number of Och-Ziff Operating Group Units to be exchanged:  

 

 

The undersigned (1) hereby represents that the Och-Ziff Operating Group Units
set forth above are owned by the undersigned, free of all Liens, (2) hereby
exchanges such Och-Ziff Operating Group Units for Class A Shares and/or the
applicable Cash Amount as set forth in the Exchange Agreement, (3) hereby
irrevocably constitutes and appoints any officer of the Och-Ziff Operating Group
Partnerships, the Och-Ziff General Partners or the Issuer as its attorney, with
full power of substitution, to exchange said Och-Ziff Operating Group Units on
the books of the Och-Ziff Operating Group Partnerships for Class A Shares on the
books of the Issuer, with full power of substitution in the premises and/or the
applicable Cash Amount.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

Dated:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE OF B EXCHANGE

Och-Ziff Holding Corporation

Och-Ziff Holding LLC

OZ Management LP

OZ Advisors LP

OZ Advisors II LP

9 West 57th Street

New York, New York, 10019

Attention: Chief Legal Officer

Fax: (212) [    ]

Electronic Mail: [    ]

Reference is hereby made to the Amended and Restated Exchange Agreement, dated
as of August 1, 2012 (as amended, supplemented, or restated from time to time,
the “Exchange Agreement”), among Och-Ziff Capital Management Group LLC, Och-Ziff
Holding Corporation, Och-Ziff Holding LLC, OZ Management LP, OZ Advisors LP, OZ
Advisors II LP and the Och-Ziff Limited Partners from time to time party
thereto, as amended from time to time. Capitalized terms used but not defined
herein shall have the meanings given to them in the Exchange Agreement.

The undersigned Och-Ziff Limited Partner desires to exchange the number of
Och-Ziff Operating Group Units set forth below.

 

Legal Name of Och-Ziff Limited Partner:  

 

   

Address:  

 

 

Type of Exchange: B Exchange.    

Number of Och-Ziff Operating Group Units to be exchanged:  

 

 

The undersigned (1) hereby represents that the Och-Ziff Operating Group Units
set forth above are owned by the undersigned, free of all liens, (2) hereby
exchanges such Och-Ziff Operating Group Units for Class A Shares and/or the
applicable Cash Amount as set forth in the Exchange Agreement, (3) hereby
irrevocably constitutes and appoints any officer of the Och-Ziff Operating Group
Partnerships, the Och-Ziff General Partners or the Issuer as its attorney, with
full power of substitution, to exchange said Och-Ziff Operating Group Units on
the books of the Och-Ziff Operating Group Partnerships for Class A Shares on the
books of the Issuer, with full power of substitution in the premises and/or the
applicable Cash Amount.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

Dated:  

 

 

B-2